DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been cancelled, claims 8-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,365,986 to Mazziotti in view of U.S. Publication No. 2015/01015207 to Hagedorn et al. in view of U.S. Publication No. 2019/0293158 to Brown.
Regarding claims 8 and 16, the Mazziotti patent teaches a planetary gearset 14 comprising: a sun gear 32 connected rotationally fixed to an input shaft 20, a carrier 78, supporting planetary gears 70, which is connected rotationally fixed to an output shaft 
However, the Mazzioti patent lacks a teaching that the gears all have helical teeth.
The Hagedorn publication teaches a planetary gear set having a sun, planets, and ring gear all with helical teeth.  See fig. 2 and parts 200, 313 and 332.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Mazziotti patent to have the helical teeth as taught by the Hagedorn publication as it known that helical gears can be used in order to transfer higher torque loads without slipping.
However, the Mazziotti patent lacks a teaching that the input shaft being at least indirectly supported by the housing in both axial directions by a single roller bearing.
The Brown publication teaches that an input shaft with a sun gear on the end part 114 is supported by a single bearing 110.  The term roller bearing as broadly recited in the claims is interpreted as the bearing 110 shown in Fig. 4 as it shows a roller element.  See paragraph 0027 and Fig. 4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Mazziotti patent to have the input shaft supported by a single roller bearing as taught by the Brown publication as it is known to have bearings supporting a rotating shaft in machines to increase their efficiency.
Regarding claim 9, the planetary gearset is provided as an axle transmission in a wheel axle (see Fig. 1 of Mazziotti) of a vehicle that can be used for agricultural or 
Regarding claims 10-12, the combination of the Mazziotti, Hagedorn and Brown references disclose the claimed invention except for the helical teeth have a helix angle p < 10°, a helix angle p < 5°, or a helix angle p = 4°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the helix angle p < 10°, a helix angle p < 5°, or a helix angle p = 4°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,365,986 to Mazziotti in view of U.S. Publication No. 2015/01015207 to Hagedorn et al. in view of U.S. Publication No. 2019/0293158 to Brown and in view of U.S. Publication No. 2017/0146096 to Watanabe.
Regarding claim 13, the Brown publication teaches that the roller bearing is fixed in the housing in a radially floating manner within a flange 94.  The term radially floating is interpreted as the bearing is positioned radially within the housing and is supported and floating in space by the support. See Fig. 4.
However, the combination of the reference lack a teaching that the roller bearing is a deep groove ball bearing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Mazziotti, Hagedorn and Brown device to have a deep groove bearing as taught by the Watanabe publication as this is a known bearing and can be used in order to allow for smoother rotation of parts.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,365,986 to Mazziotti in view of U.S. Publication No. 2015/01015207 to Hagedorn et al. in view of U.S. Publication No. 2019/0293158 to Brown and in view of U.S. Patent No. 4,183,266 to Osumi.
Regarding claim 15, the combination of the Mazziotti, Hagedorn and Brown references teach using a roller bearing, but lack a teaching that the bearing is an axial ball bearing.
The Osumi patent teaches that an axial thrust ball bearing is used in a planetary gear 24.  See column 2, lines 39-57 and Fig.2.  The thrust bearing is an axial bearing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Mazziotti, Hagedorn and Brown device to have a deep groove bearing as taught by the Osumi patent as this is a known bearing and can be used in order to allow for smoother rotation of parts.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,283,963 to Hickey et al. shows a differential and half shafts supported by a bearing.
U.S. Patent No. 4,649,772 to Daniel et al. shows a planetary gear that is in a hub of a vehicle.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659